                Case 7:18-cr-00639-CS Document 5          4 Filed 12/01/20 Page 1 of 6
This Court has jurisdiction over Defendant's supervised release, but applications regarding the sentencing
Court's restitution order should be directed to that Court. Accordingly, the Clerk of Court is respectfully
directed to transfer this application to the United States District Court for the District of Montana (where its
case number is 15-CR-1).



                                                                      12/1/20


                                 The Clerk shall also send a copy of this
                                 endorsement to Defendant Brown.
Case 7:18-cr-00639-CS Document 5
                               4 Filed 12/01/20 Page 2 of 6
Case 7:18-cr-00639-CS Document 5
                               4 Filed 12/01/20 Page 3 of 6
Case 7:18-cr-00639-CS Document 5
                               4 Filed 12/01/20 Page 4 of 6
Case 7:18-cr-00639-CS Document 5
                               4 Filed 12/01/20 Page 5 of 6
Case 7:18-cr-00639-CS Document 5
                               4 Filed 12/01/20 Page 6 of 6
